On Petition fob Reheabing.
Roby, J.
10. The petition for a rehearing is based upon the contention that the acknowledgment contemplated by the act of 1901 (Acts 1901, p. 288, §1, §2630a Burns 1901), was an acknowledgment made after the taking effect of said act. The argument supporting the proposition is, briefly, that the father ought to be held to have spoken in the light of the law as it was, and that an acknowledgment ought not to be given a new meaning and effect which he could not at the time have contemplated. The fault with this argument is that it treats the acknowledgment as having to do only with the right of inheritance. The father may be impelled to such acknowledgment by many other than property considerations, promptings of natural affections, emotions of repentance, of pity, a desire to be just and to repair his previous delinquencies, may, any or all of them, furnish an adequate reason for making an acknowledgment, of the truth. It is not an acknowledgment of the right of the child to inherit property that is provided for by statute. It simply specifies what shall be evidence to prove the relation of parent and child under certain circumstances. The effect of such evidence is to make the 'child a member of a class for which provision as to inheritance is made by the legislature. The members of this class are as clearly entitled to inherit under statutes subsequently passed for their benefit, as the legitimate children, prior to the passage of an act relative to the inheritance of property by them, would be entitled to its benefits. It would be illogical in either case to hold that only children born after the legislative enactment could derive benefit therefrom.
Petition for rehearing overruled.